SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

521
CA 10-01953
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


SENECA PIPE & PAVING CO., INC.,
PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SOUTH SENECA CENTRAL SCHOOL DISTRICT,
ET AL., DEFENDANTS,
AND FREDERICO CONSTRUCTION COMPANY,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


CAMARDO LAW FIRM, P.C., AUBURN (KEVIN M. COX OF COUNSEL), FOR
PLAINTIFF-APPELLANT.


     Appeal from an order of the Supreme Court, Seneca County (David
Michael Barry, J.), entered October 23, 2009 in a breach of contract
action. The order denied the motion of plaintiff to amend its
complaint to add an account stated cause of action and for a new trial
on damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Seneca Pipe & Paving Co., Inc. v South
Seneca Cent. School Dist. ([appeal No. 1] ___ AD3d ___ [Apr. 29,
2011]).




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court